Title: To Benjamin Franklin from Joseph Smith, 13 May 1774
From: Smith, Joseph
To: Franklin, Benjamin


Respected Friend
Burlington 13 May 1774
The Governor lately communicated to me an extract of a Letter from thee to him, wherein thee desires I woud remit thee what money I have received on thy account; I have accordingly purchased the inclosed James & Drinkers Draughts on Pigou & Booth for £200 sterling Exchange 167 ½ is £335 Currency to thy Debit. There remains in my hands upwards of [torn] Currency which with what money I may hereafter receive shall be apply’d as thee may direct.
The Bearer hereof Wm Dillwyn of this Place a particular friend of mine, goes Passenger in this Ship. I should be much Oblig’d to thee for thy kind Notice of him, or any act of friendship it may fall in thy way to do him, Being with great Respect and Esteem Thy Ready Friend
Jos. Smith
Doctr FranklinCopy. with 2nd Bill for £200 sterling
